Per Curiam.

Upon the hearing of this appeal our attention was not called to the fact, that the petition herein, in addition to setting forth that the petitioner was the agent of the plaintiff, who was the “ landlord ” of the demised premises, also contained the further allegation “ that the petitioner as the agent of such landlord on or about the first day of April entered into an agreement with Meyer London as tenant and that, by the terms of such agreement, the said tenant hired from the said landlord the premises,” etc. This must be held to be a sufficient statement of the “ interest ” of the petitioner to comply with the requirements of section 2235 of the Code of Civil Procedure and thereby to confer jurisdiction upon the justice of the Municipal Court. Slater v. Waterson, 58 Misc. Rep. 215; 109 N. Y. Supp. 50; Royland v. Dillingham, 83 App. Div. 156. Our former order reversing the final' order herein most be vacated and said final order must be 'affirmed.
Present: Gildersleeve, MacLean and Seabury, JJ.
Final order affirmed, with costs.